Citation Nr: 0116095	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied a rating higher than 30 
percent for a nervous condition.  For reasons addressed 
below, the Board recharacterizes the issue on appeal as it 
appears on the title page of this REMAND.

A June 1999 VA clinical psychologist's evaluation suggests 
that the veteran is unemployable due to a service-connected 
mental disorder.  Accordingly, the Board refers the issue of 
entitlement to a total disability rating due to individual 
unemployability back to the RO for appropriate action.  See 
38 C.F.R. § 3.157(b) (2000).


REMAND

The veteran contends that he is entitled to an increased 
rating for a service connected acquired psychiatric disorder 
because the disorder is more disabling than is contemplated 
by the current 30 percent rating.  However, preliminary 
review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, for reasons discussed below, the Board 
finds that an adequate examination of the veteran's service-
connected disorder in this case requires the examiner to 
review the large body of medical evidence associated with the 
claims files.

During the course of RO adjudication of this case, it appears 
as if confusion has arisen as to both the appropriate 
characterization and the severity of the veteran's service-
connected mental disorder.  It further appears that the 
source of the confusion may have been VA examiners' lack of 
access to the veteran's claims files, which contain service 
records and a large body of records documenting the veteran's 
mental status beginning in service.  For example, a VA 
psychiatrist who examined the veteran in September 1998 noted 
a history of World War Two combat in support of a diagnosis 
for post-traumatic stress disorder (PTSD).  But the record 
not only fails to confirm a combat history, it includes 
decades of medical evidence providing several alternative 
explanations for diagnosed anxiety and depression which the 
psychiatrist -- who did not see the record -- attributed to 
PTSD.  In addition, the VA psychologist who examined the 
veteran in May 2000 expressly noted that the claims files 
were unavailable and that the veteran was a poor historian.  
The psychologist concluded that without further information 
it was difficult to diagnose the veteran's mental disorder.  
Another VA psychiatrist who examined the veteran in May 2000 
questioned the PTSD diagnosis, describing it as "only 
speculation because we do not have the records and the 
veteran is not able to give an adequate history."  During 
the course of this appeal the RO recharacterized the 
veteran's service-connected mental disorder three times, 
which the Board reads as indicative of confusion due to 
inconsistency of the medical evidence.  Until the evidence 
includes a report of examination and diagnosis by a fully 
informed VA psychiatrist, the Board characterizes the 
disorder as an acquired psychiatric disorder.  Finally, the 
Board notes substantial inconsistencies in the descriptions 
of the severity of the veteran's mental disability.  Two 
examiners recently assigned Global Assessment of Functioning 
(GAF) scores of between 55 and 60, indicative of no more than 
moderate impairment.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994), adopted by the VA at 38 C.F.R. §§ 4.125 
and 4.126.  But a treating clinical psychologist recently 
described the veteran as unemployable because of his mental 
disorder.  The RO should ensure that these inconsistencies 
are resolved before additional Board consideration of this 
appeal.  An examination report which fails to evaluate the 
current state of a disorder fully and accurately is 
inadequate.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Board is constrained to REMAND a case where, as here, the 
record is inadequate.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for VA 
psychiatric examination of the veteran's 
mental status.  The purpose of the 
examination is to determine the nature 
and severity of the veteran's service-
connected mental disorder.  The examiner 
must conduct all indicated studies and 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including assignment of a GAF score, and 
provide a medical rationale for all 
conclusions.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
veteran's failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to a rating higher than 30 percent for an 
acquired psychiatric disorder.  If the RO denies the benefit 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



